— Appeal by the defendant from a judgment of the Supreme Court, Kings County (Egitto, J.), rendered November 21, 1984, convicting him of robbery in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that the evidence was legally insufficient to support the conviction for robbery in the first degree because there was no showing that force was used when the actual robbery occurred has not been preserved for appellate review as the defendant failed to advance this argument before the trial court in support of his motion to dismiss the indictment at the close of the People’s case (see, People v Cardona, 136 AD2d 556). Under the circumstances of this case, we decline to review this contention in the exercise of our interest of justice jurisdiction.
The defendant’s remaining contentions are either unpreserved for appellate review or without merit. Brown, J. P., Eiber, Harwood and Rosenblatt, JJ., concur.